DETAILED ACTION
Claim Amendments
The claims dated 12/1/20 are entered. Claims 21-25 are newly entered. claims 2-3, 16-17, and 20 are cancelled. Claims 1, 4-5, 15, and 18-19 are amended. Claims 1, 4-15, 18-19, and 21-25 are pending and addressed below.

Claim Objections
Claims 1 and 15 are objected to for being substantial duplicates. There is no difference between the scopes of the claims. The only textual difference is in the use of the term “cooling device” versus “article of manufacture”. However, as the article of manufacture will by necessity have the identical features to the “cooling device” it will itself be a cooling device. As the only meaning assigned to these different nonce words is assigned by the bodies of the claims, and those bodies are themselves identical, the claims are identical.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 10-15, 18-19, 21-22, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong (US 2004/0196633) .
Regarding claims 1 and 15, Wong teaches an evaporation chamber (inside 100, below 205) in fluid connection with a condensing chamber (within 100, above 205) through one or more vapor channels (the central gap in 205) and liquid channels (the gaps between 205 and the interior sidewalls of 100), the evaporation chamber being at a bottom of the device and a condensing chamber being above 
wherein the evaporation chamber and condensing chamber are formed in a single body (100) separated by a separation wall (205) within the single body, the liquid channels are formed by openings or gaps in the separation wall (see 204; Figs. 3, 4, or 19) and the vapor channels are formed by one or more gaps between the separation wall and the single body (see space between 205 and the sidewalls of 100 in Figs. 19 and 4).

Regarding claims 4 and 18, the cooling member (101) is fixed to a top surface of the single body (see Fig. 2).
Regarding claim 19, the cooling body may also be formed in the single body (e.g. 201, 201b).
Regarding claims 6 and 22, the cooling member (101) has fins providing additional surface area to remove and transfer heat from the cooling device through air cooling.
Regarding claim 10, a porous wick structure is disposed in the evaporation chamber (see 203).
Regarding claim 11, a porous wick structure may also be disposed in the liquid channels (see Fig. 20, 204b).
Regarding claims 12 and 24, the bottom surface of Wong is “substantially” sized and shaped similarly to a packaged electronic chip (Fig. 2, CPU; at least insofar as it is generally flat and large enough to cover the entire surface of the CPU) to maximize surface contact to the packaged electronic chip.
Regarding claims 13 and 25, the bottom surface is substantially flat (see Fig. 2).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Terao (US 6,005,772).
Regarding claim 9, Wong does not teach a titled condensing chamber floor.
Terao teaches that it is old and well-known in the art to form such devices with the floor of the condensing chamber (4; Fig. 57) at a tilt relative to horizontal (Fig. 57) such that the opening of the vapor channel (at 5a) is higher than an opening of the liquid channel opening (at 5b).
.

Claims 5, 7, 21 rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Rice (US 2016/0245593).
Regarding claims 5 and 21, Wong does not teach that the top surface is larger in area than a bottom surface.
Rice teaches that it is old and well-known to form the upper surface of a condensing chamber with a larger surface area than the bottom surface of an evaporating chamber (see Fig. 13).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Wong with a larger upper surface area in order to increase the heat dissipation power of the device.

Regarding claim 7, Wong teaches fins but does not discuss or illustrate the specifics of their shapes.
Rice teaches that it is old and well-known to form such fins as flat parallel members (107).
As Wong has left the design of the fins up to one of ordinary skill, it would have been obvious to one of ordinary skill in the art to form the fins of Wong according to any of the known designs in the art, including that of Rice.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of ‘801 (EP 3396801 A1).
Wong does not teach the use of a liquid cold plate for cooling the heat pipe (cooling member).

It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize liquid cooling, as taught by ‘801, with the device of Wong, in order to take advantage of the relatively higher thermal density of liquid coolants over air.

Response to Arguments








Applicant's arguments filed 12/1/20 have been fully considered but they are not persuasive.
Regarding the arguments directed to the claim objections, while it is understood that substantially similar claims are generally acceptable, this is not the instant situation. The only difference between the claims are the nonce words chosen for the preamble. The only meaning that can be assigned to these words (“cooling device” and “article of manufacture”, respectively) is assigned by the bodies of the claims. The bodies of the claims are identical. Therefore, this is not a situation where the coverage of the claims is very similar or has been described in a different manner. The boundaries of these claims do not merely overlap. These claims recite identical coverage using identical language.
The arguments against Wong rely entirely on newly entered claim limitations. These limitations have been addressed thoroughly above. Please note, especially, that the rejection is made in view of both the embodiment of Figure 2 and the embodiment of Figure 19, which are structurally distinct.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/             Primary Examiner, Art Unit 3763